Citation Nr: 0820699	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  99-10 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1943 to May 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2001 rating decision in which the RO denied an 
increased rating greater that 30 percent, for PTSD.  The 
veteran filed a notice of disagreement (NOD) in August 2001.  
The RO issued a statement of the case (SOC) in April 2003.  
The veteran filed a substantive appeal in April 2003.

In March 2005, the Board remanded to the RO the matter of a 
higher rating for PTSD for additional development of the 
evidence.  In an April 2006 rating decision, the RO assigned 
a 70 percent rating for PTSD, effective February 2, 1999 (the 
date of the claim for increase).  However, inasmuch as a 
higher rating is available for this condition, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim for increase remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2006, the Board, inter alia, denied the veteran's 
claim for a higher rating for PTSD.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2007 Order, the Court 
granted a Joint Motion for Remand filed by the parties, 
vacating and remanding that part of the Board's November 2006 
decision that denied an increased rating for PTSD.

In May 2008, the Board received the veteran's claim for a 
TDIU that had been received at the RO in June 2006.  Along 
with the claim, the veteran submitted additional evidence and 
a wavier of initial RO consideration of this evidence.

Also in May 2008, the undersigned Veterans Law Judge granted 
the veteran's motion to advance this appeal on the Board's 
docket, pursuant the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required.


REMAND

In the Joint Motion for Remand, the parties agreed that the 
Board's decision did not recognize a reasonably-raised claim 
of entitlement to a total disability rating based on 
individual unemployability (TDIU).  See Joint Motion for 
Remand, p. 2 (citing Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001)).  Moreover, as noted in the introduction, 
the Board received the veteran's claim for a TDIU in May 
2008.  That claim has not yet been adjudicated.  

Given these facts, and the fact that the evidence pertaining 
to the veteran's unemployability concerns his PTSD, the Board 
finds that the claim for a TDIU is inextricably intertwined 
with the claim for an increased rating for PTSD, and that the 
claims should be considered together.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on 
a veteran's claim for the second issue).

If the claim for a TDIU is denied, the RO should provide 
separate notice of the denial, and afford the veteran the 
opportunity to perfect an appeal as to that issue.  The Board 
further points out to the veteran that, if he wishes to 
pursue an appeal of any issue not currently in appellate 
status - specifically, the claim for a TDIU - a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.

Although, without a perfected appeal, the TDIU claim is not 
properly before the Board, for the sake of efficiency, the 
RO's notice letter to the veteran and his representative 
should include reference to the matter of the veteran's 
unemployability due to the disability under consideration.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should ensure that 
its notice to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection - 
particularly, disability ratings and effective dates - as 
appropriate.  

The RO should also ensure that its notice to the veteran 
meets the requirements of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In Vazquez-Flores, the Court held that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for an increased rating for PTSD 
and a TDIU.  

The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman and 
Vazquez-Flores as well as revised § 3.159 
(cited to above), as appropriate, and the 
RO should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
increased rating for PTSD, currently 
evaluated as 70 percent disabling.  In 
doing so, the RO should note the 
instructions in the Joint Motion for 
Remand as to specific information that 
should be considered in adjudicating the 
claim and consider any additional evidence 
added to the record since the issuance of 
the April 2006 supplemental statement of 
the case (SSOC).  The RO should also 
adjudicate the new claim for a TDIU in 
light of all pertinent evidence and legal 
authority.

5.  If the claim for a TDIU is denied, the 
veteran and his representative must be 
separately notified of the denial and 
advised of the veteran's appellate rights.  
The veteran and his representative are 
hereby reminded that, to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal (an NOD, 
and, after issuance of an SOC, a 
substantive appeal) must be perfected.  
While the RO must furnish the veteran the 
appropriate time period in which to do so, 
the veteran should perfect an appeal of 
the claim for entitlement to a TDIU, if 
desired, as soon as possible to avoid 
unnecessary delay in the consideration of 
the appeal.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


